Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 04/29/2020. 
Claims 1-16 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 04/29/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior Arts of record:
US 2011/0016362 to Holzaepfel
[0014] According to an aspect of the invention, in a controller network for automated control of a technical installation, the controller network having a plurality of subscribers comprising a number of sensor devices, actuator devices and controllers controlling the actuator devices in response to messages from the sensor devices, with each subscriber acting as at least one of message transmitter and message receiver, and with at least one actuator device having an activated first state representing a hazardous situation and a deactivated second state representing a non-hazardous situation, this object is achieved by a method for transmitting control data from a message transmitter to a message receiver, the method comprising: the message transmitter sends control messages containing the control data repeatedly with a first repetition rate; the message receiver receives the plurality of control messages and monitors delay times of the control messages using a time out criterion based on the first repetition rate; during control of the installation, a first subscriber additionally monitors the delay times by repeatedly sending a request message to a second subscriber, and by measuring time periods between sending of the request message and receiving of a response message from said second subscriber; wherein the first subscriber compares the measured time periods with a defined 

US 2008/0187116 to Reeves
[0047] The asynchronous nature of the DSM 42 allows the utility NMC 20 to scale, as at any point in time there can be a deluge of device attribute changes that will cause the FSM 34 to make changes. If processing were done in a synchronous manner, the entire utility grid 16 or a substantial portion of the utility grid 16 could be brought to a halt while performing the work required for each state transition, many of which require round-trip messages to be exchanged between two or more elements of the utility grid 16. Instead, the DSM 42 works in the background, processing changes as quickly as possible, but higher priority work can flow through the system in parallel. Further, in some embodiments, the process can be interrupted and resumed with serial time- and task-completion stamps. 

US 2009/0307660 to Srinivasan
[0141] NdFSMs in a pathway are tuned to each other by (i) setting them to appropriate initial states. (ii) When a message (signal) is sent one way through a pathway it resets the initial state of the pathway to a new state in which the pathway is ready to transport the response signal the other way. (iii) Sending the response signal through the same pathway always resets the pathway to back to its initial state. (iv) Tuning is maintained by requiring that every transaction initiated through a pathway should be completed by sending a reply signal through the same pathway, and (v) by requiring that a new transaction may be initiated through a pathway only after the current transaction over that pathway has been fully completed. 

US 2004/0102997 to Kikuchi
[0044] In this fourth embodiment, cross-contamination information is managed with participation of a plurality of reagent manufacturers, an analyzer manufacturer, and a customer (such as a clinical examination room or center). For an automatic analyzer for which reagents to be used after update of the analyzer are already known for the reason of, e.g., continuous use of the same formula as before, the analyzer manufacturer carries out a cross-contamination test by using the reagents, which are to be used in the analyzer, in a factory of the analyzer manufacturer prior to shipment of the analyzer, inputs information to prevent the cross-contamination in accordance with the test results, and then ships the analyzer in a state capable of starting the routine work immediately after installation thereof. As an alternative, the analyzer manufacturer may deliver the automatic analyzer to the customer after carrying out the above-described operations in a customer's facility. The customer can save time and labor because of no need of carrying out the cross-contamination test, and hence can start the routine work at an earlier point in time. The analyzer manufacturer receives a charge from the customer in exchange for the serviced operations. FIG. 12 is a flowchart of processing steps 

US 2019/0204179 to Du
[0020] In conclusion, an LED mark point is installed in the same position of each wave paddle first before monitoring; then the camera is arranged and system calibration is conducted; next, automatic monitoring of the procedure is started; during measurement, the mark points are continuously detected and the positions of the mark points are acquired; and finally, the operating state of the wave paddle is judged according to relationships among the position of the current mark point, the position at the previous time and spatial adjacent positions. 

The prior art of record (Holzaepfel in view of Reeves, Srinivasan, Kikuchi and Du) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... a) determining each causative state allocated to a current state which is present at a generation point in time of the state message in other components for a multiplicity of state messages generated by the respective component, based on the pattern description for the current state in the generated state message, and determining those causative states allocated to the current state from which a change was effected upon a last state change which occurred in a respective other component before the generation point in time of the state message, a propagation time between an occurrence of a respective causative state and the generation point in time of the state message being calculated for each causative state; b) forming groups from the causative states which were determined for the respective component in step a), in a respective group all causative states having at least a common feature which said causative states determined for the same current state in the respective component; and c) determining at least one statistical parameter from the propagation times which belong to the causative states of the same group and storing said determined at least one statistical parameter.” and similarly recited in such manners in other independent claim 14 and 16.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-16 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193